Citation Nr: 1101711	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material has been received to reopen the 
claim of entitlement to service connection for schizophrenia. 
 
2.  Entitlement to service connection for lumbosacral spine 
disability, including degenerative disc disease and spondylosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from August 23, 1973 to 
December 21, 1973.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a June 2008 rating 
decision of the VA Regional Office in Denver, Colorado that 
declined to reopen the claim of entitlement to service connection 
for schizophrenia, and an August 2009 rating determination that 
denied service connection for lumbosacral spine degenerative disc 
disease with spondylosis.  

Following review of the record, the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for schizophrenia will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

Lumbosacral spine disability, including degenerative disc disease 
and spondylosis, was not manifest during service and is not 
attributable to service; neither arthritis nor an organic disease 
of the nervous system was manifested within one year of 
separation from service.


CONCLUSION OF LAW

Lumbosacral spine disability, including degenerative disc disease 
and spondylosis, was not incurred in or aggravated by service and 
arthritis or organic disease of the nervous system may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 
2010): 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by letter dated in June 2009 
that addressed the required notice elements.  The letter informed 
the appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  That letter also addressed the effective 
date elements of the claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For these reasons, the Board may proceed to 
decide the appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Veteran's service treatment records have been 
reviewed.  Private medical records and voluminous VA outpatient 
data have been received and considered.  He cancelled his 
previous request for a personal hearing in October 2009.  The 
appellant's assertions and the whole of the record have been 
carefully considered.  

The Veteran has not been afforded a VA examination.  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for 
Veterans Claims (Court) held that VA must provide a medical 
examination when there is: (1) competent evidence of a current 
disability or persistent recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, there 
is no reliable lay or medical foundation to support the claim of 
service connection for lumbosacral spine disability other than 
lay assertion that is not deemed to be credible for reasons 
explained in the legal analysis portion of this decision.  
Additionally, there is no reliable evidence which satisfies the 
second or third criterion of the McLendon analysis to establish 
service connection also due to lack of credibility on the 
Veteran's part.  The Board therefore finds that the evidence on 
file is adequate to render a decision on the claim and that an 
examination is not necessary.

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate any additional existing 
evidence that is necessary or is able to be secured for a fair 
adjudication of the claim that has not been obtained.  The Board 
thus finds that no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development of 
this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claim of entitlement to service connection for 
lumbosacral spine disability, including degenerative disc disease 
and spondylosis, is ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303.

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 1946 
and arthritis or an organic disease of the nervous system becomes 
manifest to a degree of at least 10 percent within one year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Factual Background

The Veteran's service treatment records reflect that on 
examination in April 1973 for entrance into service, the spine 
and musculoskeletal system was evaluated as normal and no 
pertinent defects were recorded.  Service treatment records show 
no treatment for back complaints.  A service discharge 
examination report is not of record.  

The appellant was afforded a VA physical examination in February 
1984 pursuant to a claim for nonservice-connected pension.  He 
did not report any back-related disorder.  No complaints of 
findings of such were noted on examination.  

A claim of entitlement to service connection for a low back 
disorder was received in February 2009.

VA outpatient clinical records dating from 2000 reflect ongoing 
treatment for low back disability variously diagnosed as chronic 
low back pain, degenerative disc disease, radicular pain, 
sciatica, degenerative changes, spinal stenosis, and spondylosis, 
etc.  In April 2000, the Veteran complained of backache and 
stated that he had had it since injuring his back in 1992 after 
lifting incorrectly.  Received in December 2002 was a November 
2002 X-ray report noting a clinical history of continuing low 
back pain, rule out spinal stenosis.  The results of the X-ray 
were interpreted as showing L5-S1 degenerated disc bulging, L5-S1 
lateral recesses and foramina slightly compromised by 
osteophytes, and a congenitally small central spinal canal at the 
level of the L4 vertebra and L4-5 disc with mild spinal stenosis.  
In a clinic note dated in April 2004, the appellant indicated a 
history of back and leg pain since 1991-1992.  A clinical entry 
dated in January 2007 noted a history of back pain in 1992 after 
lifting trashcans to a dumpster while working at a Pizza Hut in 
Florida.  

Legal Analysis

The Veteran asserts that he has lumbosacral spine disease of 
service onset for which service connection should be granted.  
The Board notes, however, that service treatment records are 
entirely silent for any low back complaints.  Although a service 
discharge examination report is not of record, there is no 
documentation evidencing treatment for the back immediately after 
discharge from active duty.  When examined by VA in 1983, no 
complaints or findings regarding the low back are recorded.  The 
Board points out that the reliable evidence first documents 
lumbosacral spine complaints, including degenerative disc 
disease, in 2000, more than 26 years after separation from 
service.  VA outpatient records reflect that the Veteran 
presented a history of back pain since 1991 or 1992 as the result 
of a lifting injury at work.  Taking the Veteran's word on this 
account, the onset of low back pain is still shown to be almost 
20 years after separation from service.  In view of such, the 
Board finds that lumbosacral spine disease did not have onset in 
service, and that the presumption of service connection for any 
arthritis or an organic disease of the nervous system does not 
attach.  This is because any organic disease of the nervous 
system or degenerative changes is not shown to have become 
manifest within one year of separation from service.  There is no 
reliable evidence in the record to show other than that 
lumbosacral spine disability was first clinically indicated many 
years after discharge from active duty.  In view of such, the 
Board finds that service connection for lumbosacral spine 
disability, including degenerative disc disease and spondylosis, 
is not warranted on a direct or presumptive basis.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The Board recognizes that lay assertions may serve to establish a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Lay 
evidence must be considered when a Veteran seeks disability 
benefits.  A layman is competent to report that he or she notices 
symptoms as such come through one of the senses.  See Layno v. 
Brown, 6 Vet. App 465, 470 (1994).  In the instant case, 
lumbosacral spine disability is capable of lay observation.  
Thus, the Veteran's statements constitute competent evidence.  
However, competence and credibility are different matters.  The 
Board as fact finder is obligated to and fully justified in 
determining whether lay evidence is credible in and of itself, 
i.e., because of possible bias, conflicting statements, etc.  
Similarly, the Board can weigh the absence of contemporaneous 
medical evidence against the lay evidence of record.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

In considering the lay and medical history as reported above, the 
Board notes that the Veteran does not at any time provide a 
history of back injury in service, or refer to the circumstances 
of any inservice back problem.  As well, the amount of time that 
has elapsed between military service and the first post-service 
evidence of complaint or treatment may be considered evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In further considering the credibility of such 
evidence, the Board observes that when applying for nonservice-
connected pension in 1983, the appellant did not seek service 
connection for a back condition and did not report any low back 
symptomatology.  

Moreover, the Veteran reported on several occasions in VA 
outpatient treatment records dating from 2000 that he injured his 
back in 1991 or 1992 as the result of a lifting injury at work 
and had had chronic back pain since that time.  The Board finds 
that the history as reported in the VA outpatient records is more 
probative because it is consistent with the complete absence of 
any evidence of a low back disorder for many years after service, 
and because it is a statement against interest.  There is no 
reliable post service showing of any continuity of reported back 
symptomatology from service.  Such inconsistencies in the record 
undermine the credibility of the Veteran's recent statements.  

In this instance, the Board finds that the silent service 
records, the failure to mention the low back problem when 
examined by VA in 1983, the complete absence any evidence of 
lumbosacral spine disease for so many years after service, and 
the Veteran's statements relating his back disability to a post-
service injury are far more probative than a remote statement of 
in-service onset and continuity.  In view of such, the Board 
finds that the Veteran has not been a reliable historian, and 
that his account of a low back disorder deriving from service is 
not credible.  Additionally, no physician in the record has 
related a low back problem to service.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current lumbosacral spine disability, including degenerative disc 
disease and spondylosis, is related to service, or to any 
incident therein.  The Board thus finds that the preponderance of 
the evidence is against the claim and service connection is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for lumbosacral spine disability, including 
degenerative disc disease and spondylosis, is denied.


REMAND

The record reflects that the appellant has not received adequate 
notice of the evidence necessary to reopen his claim of 
entitlement to service connection for schizophrenia.  In the 
context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2), what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at the 
time of the previous final denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Board observes that a notice letter sent 
to the appellant in this regard in February 2008 did not address 
the new and material aspect of the claim.  In light of the above, 
the Board concludes that a remand is warranted for proper VCAA 
notice.

Review of the record discloses that in VA outpatient records 
dated in April 2009, the examiner reported that the Veteran's 
paper chart from 1992 through 1998 had been reviewed.  It was 
also noted that the records indicated that he had received 
treatment for schizophrenia at a Florida community mental health 
clinic in 1992, and that his mother had endorsed this when 
meeting with the psychiatrist in 1992.  The Board observes, 
however, that VA outpatient records date only from 2000.  As 
there is constructive notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 
see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from 
1992 should be requested and associated with the claims folder.  
As well, the Veteran will be requested to provide authorization 
to retrieve records of any other psychiatric treatment dating 
back to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran the proper notice 
addressing the claim of entitlement to 
service connection for schizophrenia on 
the basis of whether new and material 
evidence has been received to reopen the 
claim.  The appellant must be notified of 
the basis of the prior final denial and 
the legal requirements for reopening the 
claim.

2.  Contact the Veteran and request that 
he provide authorization identifying the 
names and addresses of all providers who 
treated him for psychiatric disability 
after service, including VA and any 
providers in Florida.  After securing the 
necessary releases, the RO should request 
this information, if not already of 
record.

3.  VA outpatient records dating from 1992 
through 1999 should be requested and 
associated with the claims folder.

4.  After taking any further development 
deemed appropriate, the AOJ should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


